FILED
                               NOT FOR PUBLICATION                          SEP 27 2010

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 09-10385

                  Plaintiff - Appellee,            D.C. No. 2:09-cr-00379-JAT

  v.
                                                   MEMORANDUM *
FRANCISCO BERRELLEZA-TORRES,

                  Defendant - Appellant.



                       Appeal from the United States District Court
                                for the District of Arizona
                       James A. Teilborg, District Judge, Presiding

                              Submitted September 13, 2010 **


Before:        SILVERMAN, CALLAHAN, N.R. SMITH, Circuit Judges.

       Francisco Berrelleza-Torres appeals from his guilty-plea conviction and 27-

month sentence imposed for re-entry after deportation, in violation of 8 U.S.C.

§ 1326(a). Pursuant to Anders v. California, 386 U.S. 738 (1967), Berrelleza-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torees’ counsel has filed a brief stating there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided the appellant with the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                           2                                    09-10385